DETAILED ACTION
In Applicant’s Response filed 7/18/22, Applicant has amended claim 10 and added new claims 31-36. Claims 2-3, 17, 19 and 21 have been cancelled. Currently, claims 1, 4-16, 18, 20 and 22-36 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/20/22 and 9/27/22 were filed after the mailing date of the Non-Final Rejection on 2/16/22.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 33-34 are objected to because of the following informalities which require appropriate:
In claim 33, one of the periods at the end of the claim need to be removed.
In claim 33, line 4 should be amended as follows for improved clarity: “…directed toward said of said thin tubular flexible sheath…”.
In claim 34, line 4 should be amended as follows for improved clarity: “…directed toward said of said thin tubular flexible sheath…”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-14, 20, 22, 24-26 and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Simon et al (DE 10 2015 224 986 A1).
 With respect to claim 1, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses that said thin tubular flexible sheath (protective cover 20 has a hollow elongated member 22 made from a pliable material –para [0036]) is configured to be axially collected when folded (the protective cover may be folded in a variety of ways such as telescopically as shown in fig 2 – para [0059]; telescopically folding is interpreted as providing axial collection of the drape into folds).
Capote does not, however, explicitly disclose that said distal opening is axially collected into a lumen defined by said sheath and wherein said axially collected sheath forms at least one valley fold.
Simon teaches a tubular sheath (drape 1 which is “bag shaped” and thus interpreted as being tubular – translation pg 1; fig 1a, 2e, 2f) which includes a distal opening (opening 3 is shown in fig 1a at one end of drape 1; when the drape is folded as shown in figs 1b-1g there are 8 folded layers arranged one above the other and the film is refolded inward at opening 3 to form a pocket opening 10 thus providing a fold surrounding the opening – translation pg 3; each fold is interpreted as having a valley where the material is folded and forms a “V” shape) wherein the sheath is axially foldable (drape is folded multiple times in the axial direction as shown in figs 1b-1g) wherein the distal opening (3) is axially collected into a lumen defined by said sheath (when the drape 1 is axially collected as shown in fig 2d there is a lumen formed at the center which is accessible via opening 3 to apply the drape to a medical instrument as shown in fig 2e) and said axially collected sheath forms at least one valley fold (opening 3 is shown in fig 1a at one end of drape 1; when the drape is folded as shown in figs 1b-1g there are 8 folded layers arranged one above the other and the film is refolded inward at opening 3 to form a pocket opening 10 thus providing a fold surrounding the opening – translation pg 3; each fold is interpreted as having a valley where the material is folded and forms a “V” shape). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have axially folded the thin tubular sheath in Capote so that said distal opening is axially collected into a lumen defined by said sheath and wherein said axially collected sheath forms at least one valley fold, as in Simon, in order to permit compact, space-saving storage prior to use and provide improved handleability for easy application to a medical device while reducing the risk of contamination (translation page 2, paragraphs 2 and 8).
With respect to claim 4, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 1) and Simon further teaches at least one visible marking on said sheath when axially collected, said marking indicating the position of said at least one valley fold (translation pg 2 paragraph 12). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Capote in view of Simon to add at least one visible marking on said sheath when axially collected, said marking indicating the position of said at least one valley fold, as in Simon, in order to assist with use of the drape.
With respect to claim 7, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses a method for covering a surgical device having an extension (the device of Capote is for covering instruments having elongated support arms, elongated extensions and/or power and communications cords extending therefrom – para [0010]; fig 2A shows a person inserting an elongated instrument into an opening 26 in cover 20 and thus is interpreted as disclosing a method of covering a surgical device; para [0037]), comprising:
Providing the surgical drape (as shown in fig 2A the cover 20 is provided);
Inserting an extension of said surgical device through said distal opening of said thin tubular flexible sheath when axially collected (fig 2A shows a person inserting an elongated instrument into opening 26 in cover 20 and the instrument also extends through the opening at the opposing end 40 to extend outside cover 20 and thus is interpreted as being inserted through the distal opening – para [0037-0038]; fig 2A shows cover 20 in a folded configuration – para [0021] and the member 22 of cover 20 is interpreted as being axially collected when folded), said extension inserted into a lumen of said tubular sheath (figure 3 shows a support arm 48 of instrument 50 inserted into the interior space within member 22 of cover 20);
Axially extending said tubular sheath while covering at least a portion of said surgical device (the folded cover 20 shown in figure 2A is axially extended in order to be expanded to cover the elongated support arm 48 of instrument 50 as shown in fig 3 when a user grasps the loop members 28 and 30 as handles for pulling or draping the cover 20 over the elongated arm as described in para [0037]);
Closing said distal opening by said at least one distal fastener (tape 46 can be used to “seal” the second end 40 after an instrument is positioned within the opening – para [0038]; sealing the opening is interpreted to mean that the opening is closed – i.e. sealing the opening around an instrument closes the opening to prevent anything else from entering or exiting through the opening).
With respect to claim 8, Capote in view of Simon discloses the method substantially as claimed (see rejection of claim 7) and Capote also discloses aligning the distal opening with said extension of said surgical device (the opening at end 40 is interpreted as being aligned with the extension of the instrument in order to allow the instrument to pass through the opening at end 40 to extend outside the cover 20 as described in para [0038]).
Capote does not, however, disclose that the valley fold surrounding said distal opening is sized and shaped for insertion of the user’s hands prior to inserting an instrument into said drape and introducing at least part of a user’s hand into a valley fold in said thin tubular flexible sheath when axially collected prior to said inserting.
Simon teaches a tubular sheath (drape 1 which is “bag shaped” and thus interpreted as being tubular – translation pg 1; fig 1a, 2e, 2f) that is axially foldable (drape is folded multiple times in the axial direction as shown in figs 1b-1g) to form at least one valley fold surrounding said distal opening (opening 3 is shown in fig 1a at one end of drape 1; when the drape is folded as shown in figs 1b-1g there are 8 folded layers arranged one above the other and the film is refolded inward at opening 3 to form a pocket opening 10 thus providing a fold surrounding the opening – translation pg 3; each fold is interpreted as having a valley where the material is folded and forms a “V” shape), said at least one valley fold sized and shaped for insertion of the user’s hands into said fold on two sides of said distal opening prior to inserting an instrument into said drape and introducing at least part of a user’s hand into a valley fold in said thin tubular flexible sheath when axially collected prior to said inserting (shown in figure 2d). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have axially folded the thin tubular sheath in Capote to form at least one valley fold surrounding said distal opening that is sized and shaped for insertion of the user’s hands prior to inserting an instrument into said drape and introducing at least part of a user’s hand into a valley fold in said thin tubular flexible sheath when axially collected prior to said inserting, as in Simon, in order to permit compact, space-saving storage prior to use and provide improved handleability for easy application to a medical device while reducing the risk of contamination (translation page 2, paragraphs 2 and 8).
With respect to claim 9, Capote in view of Simon discloses the method substantially as claimed (see rejection of claim 7) but Capote does not disclose that closing comprises fastening a portion of said tubular sheath by at least one proximal fastener.
Simon, however, teaches this step because Simon teaches that the drape can be sealed at opening 2 in figure 2f with fastening means such as a cord, an elastic rubber band or by gluing with adhesive or tape (translation pg 3). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the closing step in the method of Capote in view of Simon to comprise fastening a portion of said tubular sheath by at least one proximal fastener as taught by Simon in order to improve sterility (as taught by Simon – translation pg 3).
With respect to claim 10, Capote in view of Simon discloses the method substantially as claimed (see rejection of claim 7) and Simon further teaches that said axially extending comprises inverting a proximal portion of the thin tubular flexible sheath during said covering of said at least a portion of said surgical device, said proximal portion including a most proximal portion of said thin tubular flexible sheath (translation pg 2 paragraph 15; shown in figures 2d-2f). it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Capote in view of Simon so that said axially extending comprises inverting a proximal portion of the thin tubular flexible sheath during said covering of said at least a portion of said surgical device, said proximal portion including a most proximal portion of said thin tubular flexible sheath, as in Simon, in order to improve handling and reduce the risk of contamination.
With respect to claim 11, Capote in view of Simon discloses the method substantially as claimed (see rejection of claim 7) and Capote further discloses that said inserting comprises inserting said extension through said distal opening into said lumen of said tubular sheath and out of said lumen through said proximal opening of said tubular sheath (when the instrument is inserted, a person inserts an elongated instrument into opening 26 at end 24 in cover 20 as shown in fig 2A; the instrument extends through the lumen or hollow interior space within member as shown in fig 3 and also extends through the opening at the opposing end 40 - para [0037-0038]).
With respect to claim 12, Capote discloses a surgical drape (protective cover 20; fig 1, 2A-B, 3) for covering a surgical device having an extension (fig 3 shows cover 20 used to cover an elongated support arm 48 of an instrument 50 in an operating room – para [0040]; the instrument is interpreted as being a surgical device since it is in an operating room), comprising: 
a thin tubular flexible sheath (protective cover 20 has a hollow elongated member 22 made from a pliable material –para [0036]; pliable materials are easily bent and flexible; the member 22 of cover 20 is formed as a tubular sheath as shown in fig 1; the material forming member 22 of cover 20 is interpreted as being thin because the loop members 28 and 30 are shown in figs 1 and 2a as having a thin cross-sectional shape in comparison to an inserted instrument (comparison shown in fig 2a) and the thickness of the material of the sheath corresponds to the thickness of the loop members as shown in fig 1) having a distal opening and a proximal opening (first opening 26 at first end 24 and a second opening is formed at second end 40 – para [0036;0038]), wherein said distal opening has an aperture that is smaller than an aperture of said proximal opening (the member 22 is tapered at the second end 40 as shown in fig 1 and thus the opening formed at this end along perforated line 44 is smaller than the opening 26 formed at the wider first end 24 – para [0038]; fig 1), and wherein said aperture of said distal opening (opening at the second end 40) is larger than a width of an extension of a surgical device (the second opening at end 40 is configured to allow an elongated instrument to extend outside of the protective cover 20 at the second end and thus is interpreted as being larger than the width of the instrument in order to permit the instrument to pass through the opening – see para [0038]); 
wherein said thin tubular flexible sheath (protective cover 20 has a hollow elongated member 22 made from a pliable material –para [0036]) is axially foldable (the protective cover may be folded in a variety of ways such as telescopically as shown in fig 2 – para [0059]; telescopically folding is interpreted as providing axial collection of the drape into folds); and
at least one distal fastener positioned near said distal opening (adhesive tape 46 at the second end 40), and configured to close said aperture of said distal opening (tape 46 can be used to “seal” the second end 40 after an instrument is positioned within the opening – para [0038]; sealing the opening is interpreted to mean that the opening is closed – i.e. sealing the opening around an instrument closes the opening to prevent anything else from entering or exiting through the opening).
Capote does not, however, explicitly disclose that said sheath is axially foldable to form at least one valley fold surrounding said distal opening wherein a fold line of each valley fold is defined between two axially disposed portions of said tubular sheath, said at least one valley fold sized and shaped for insertion of the user’s hands into said fold on two sides of said distal opening.
Simon teaches a tubular sheath (drape 1 which is “bag shaped” and thus interpreted as being tubular – translation pg 1; fig 1a, 2e, 2f) that is axially foldable (drape is folded multiple times in the axial direction as shown in figs 1b-1g) to form at least one valley fold surrounding said distal opening (opening 3 is shown in fig 1a at one end of drape 1; when the drape is folded as shown in figs 1b-1g there are 8 folded layers arranged one above the other and the film is refolded inward at opening 3 to form a pocket opening 10 thus providing a fold surrounding the opening – translation pg 3; each fold is interpreted as having a valley where the material is folded and forms a “V” shape) wherein a fold line of each valley fold is defined between two axially disposed portions of said tubular sheath (there is a fold line present at each fold formed in the process shown in figs 1b-1g; each of these fold lines is disposed on the drape in the area between the opening 3 and opposite end 5 which are the axially disposed portions of the drape), said at least one valley fold sized and shaped for insertion of the user’s hands into said fold on two sides of said distal opening (shown in figure 2d). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have axially folded the thin tubular sheath in Capote to form at least one valley fold surrounding said distal opening wherein a fold line of each valley fold is defined between two axially disposed portions of said tubular sheath, said at least one valley fold sized and shaped for insertion of the user’s hands into said fold on two sides of said distal opening, as in Simon, in order to permit compact, space-saving storage prior to use and provide improved handleability for easy application to a medical device while reducing the risk of contamination (translation page 2, paragraphs 2 and 8).
With respect to claim 13, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses at least one handling portion configured to allow manipulation of said thin tubular flexible sheath by hand (the loop members 28 and 30 provide a handle for pulling or draping cover 20 over an elongated arm or extension of an instrument – para [0037]).
With respect to claim 14, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 13) and Capote further discloses that said at least one handling portion comprises a handle connected to said thin tubular flexible sheath (the loop members 28 and 30 provide a handle for pulling or draping cover 20 over an elongated arm or extension of an instrument – para [0037]; the loop members 28/30 are connected to member 22 of cover 20 as shown in figures 1 and 2A).
With respect to claim 20, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses that said thin tubular flexible sheath (member 22) has a circular cross-section (as shown in figures 1 and 2A).
With respect to claim 22, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose in the embodiment of figures 1, 2a-b and 3 that said distal opening aperture is at least 50% smaller than said proximal opening aperture. Capote does, however, teach a different embodiment that is shown in figure 4 where the cover (60) is tapered over a longer longitudinal distance (para [0041]) to provide a distal opening aperture (second opening 70) that is at the distal end (second end tip 72) where the distal opening aperture is at least 50% smaller than the proximal opening aperture (as shown in figure 4, the second opening 70 is less than 50% of the size of the opening 66). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have changed the size of the distal opening aperture in the embodiment of figures 1, 2a-b and 3 of Capote so that the aperture is at least 50% smaller than said proximal opening aperture like in the embodiment shown in figure 4 of Capote in order to provide a closer fit between the aperture and the covered instrument and, furthermore, because such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.  
With respect to claim 24, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses that said extension of said surgical device comprises an arm (elongated support arm 48 of an instrument 50 in an operating room – para [0040]) and wherein said distal opening aperture is sized to allow for insertion of said arm through (the second opening at end 40 is configured to allow an elongated instrument to extend outside of the protective cover 20 at the second end and thus is interpreted as being sized to permit the instrument to pass through the opening – see para [0038]).
	Capote does not, however, specifically disclose that the instrument arm is a “robotic” arm.
Capote does, however, teach that the protective cover is designed to meet the need for cleanliness in surgery rooms and computer component fabrication and manufacturing environments where elongated portions or extensions of instruments, such as robotic arms, are used in a clean or sterile environment (para [0008-0009]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a robotic arm as the instrument arm with the drape of Capote in view of Simon in order to further the stated goal in Capote of providing a means to maintain cleanliness in environments where instruments with robotic arms are used.
With respect to claim 25, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses at least one handling portion configured to allow manipulation of said thin tubular flexible sheath by the user’s hands (the loop members 28 and 30 provide a handle for pulling or draping cover 20 over an elongated arm or extension of an instrument – para [0037]).
With respect to claim 26, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose at least one proximal fastener positioned near said proximal opening and configured to close said aperture of said proximal opening. 
Simon, however, teaches this feature because in Simon, the drape can be sealed at opening 2 in figure 2f with fastening means such as a cord, an elastic rubber band or by gluing with adhesive or tape (translation pg 3). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the drape of Capote in view of Simon to comprise at least one proximal fastener positioned near said proximal opening and configured to close said aperture of said proximal opening as taught by Simon in order to improve sterility (as taught by Simon – translation pg 3).
With respect to claim 28, Capote in view of Simon discloses the method substantially as claimed (see rejection of claim 7)
Capote does not, however, disclose that said surgical drape includes at least one visible marking designed to mark said distal opening of said sheath; said method further including guiding orientation of said surgical drape relative to said extension using said at least one visible marking during inserting.
Simon, however, teaches at least one visible marking on said sheath, said marking indicating the position of the distal opening of the sheath (translation pg 2 paragraph 12 – the marker identifies the location of the pocket which is provided adjacent to the distal opening) and wherein said method further includes guiding orientation of said surgical drape relative to said extension using said at least one visible marking during inserting (the markings give an indication of the order and/or direction in which to unfold the drape – translation pg 3). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Capote in view of Simon to add at least one visible marking designed to mark said distal opening of said sheath; said method further including guiding orientation of said surgical drape relative to said extension using said at least one visible marking during inserting, as in Simon, in order to assist with use of the drape.
With respect to claims 29-30, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) and Simon also teaches that when the drape is in an axially collected configuration (as shown in fig 2d), said fold line is disposed at an interior location relative to another portion of said sheath (the fold lines are interpreted as being disposed at an interior location of the sheath when it is in a collected configuration since the material is folded upon itself as shown in figures 1b-1g) wherein said another portion of said thin tubular sheath is a surface of said thin tubular flexible sheath after deployment (even when the sheath is extended or “deployed” as shown in figures 2e and 2f, the fold lines that remain from where the material had previously been folded will be disposed at an interior of the sheath). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the drape of Capote in view of Simon so that when the drape is in an axially collected configuration, said fold line is disposed at an interior location relative to another portion of said sheath wherein said another portion of said thin tubular sheath is a surface of said thin tubular flexible sheath after deployment, as in Simon, in order to provide folds that extend through the entire thickness of the material forming the sheath – from the interior to exterior – to enable folding of both surfaces for compact storage.
With respect to claim 31, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) and Simon further teaches that said at least one valley fold is axially oriented relative to said drape (each fold shown in figures 1b-1g is interpreted as having a valley where the material is folded and forms a “V” shape and the folds are made on the drape in the area between opening 3 and the opposite end 5 which is interpreted as being the axial direction of the drape). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to formed the device of Capote in view of Simon with at least one valley fold that is axially oriented relative to said drape, as in Simon, in order to permit compact, space-saving storage prior to use and provide improved handleability for easy application to a medical device while reducing the risk of contamination (translation page 2, paragraphs 2 and 8).
With respect to claim 32, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) and Simon further teaches that said at least one valley fold is axially oriented relative to said drape (each fold shown in figures 1b-1g is interpreted as having a valley where the material is folded and forms a “V” shape and the folds are made on the drape in the area between opening 3 and the opposite end 5 which is interpreted as being the axial direction of the drape), and wherein said at least one valley fold is oriented, sized and shaped for insertion of hands of a user in an axial direction into said at least one valley fold on two sides of said distal opening (shown in figure 2d). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Capote in view of Simon with at least one valley fold that is axially oriented relative to said drape  wherein said at least one valley fold is oriented, sized and shaped for insertion of the user’s hands in an axial direction into said at least one valley fold on two sides of said distal opening, as in Simon, in order to permit compact, space-saving storage prior to use and provide improved handleability for easy application to a medical device while reducing the risk of contamination (translation page 2, paragraphs 2 and 8).
With respect to claim 33, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) and Simon further teaches that said at least one valley fold is oriented, sized, and shaped for insertion of hands of a user into said at least one valley fold on two sides of said distal opening (shown in figure 2d; each fold is interpreted as having a valley where the material is folded and forms a “V” shape and the user’s hands are inserted into a pocket formed by one of the folds on each side of the opening as shown in figs 2d-2e), said orientation of said at least one valley fold being such that it has an opening directed toward said drape distal opening (as shown in figs 2d-2e; the drape is refolded inwardly at opening 3 to form pocket opening 10 – translation pg 3; thus the pocket opening is interpreted as being oriented towards opening 3). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Capote in view of Simon so that said at least one valley fold is oriented, sized, and shaped for insertion of hands of a user into said at least one valley fold on two sides of said distal opening with said orientation of said at least one valley fold being such that it has an opening directed toward said drape distal opening, as in Simon, in order to provide improved handleability for easy application to a medical device while reducing the risk of contamination (translation page 2, paragraphs 2 and 8).
With respect to claim 34, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) and Simon further teaches that said at least one valley fold is oriented, sized, and shaped for insertion of hands of a user in an axial direction into said at least one valley fold on two sides of said distal opening (shown in figure 2d; each fold is interpreted as having a valley where the material is folded and forms a “V” shape and the user’s hands are inserted into a pocket formed by one of the folds on each side of the opening as shown in figs 2d-2e; the hands are inserted into the pocket aligned in a direction extending between opening 3 and the opposite end 5 which is interpreted as being the axial direction of the drape as shown in figs 2d-2e), said orientation of said at least one valley fold being such that it has an opening directed toward said drape distal opening (as shown in figs 2d-2e; the drape is refolded inwardly at opening 3 to form pocket opening 10 – translation pg 3; thus the pocket opening is interpreted as being oriented towards opening 3). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Capote in view of Simon so that said at least one valley fold is oriented, sized, and shaped for insertion of hands of a user in an axial direction into said at least one valley fold on two sides of said distal opening with said orientation of said at least one valley fold being such that it has an opening directed toward said drape distal opening, as in Simon, in order to provide improved handleability for easy application to a medical device while reducing the risk of contamination (translation page 2, paragraphs 2 and 8).
With respect to claim 35, Capote in view of Simon discloses the method substantially as claimed (see rejection of claim 7) and Capote further discloses that the sheath includes outer and inner surfaces (the protective cover 20 has a hollow elongated member 22 that is formed as a tubular sheath as shown in fig 1 – the inner surface faces the interior of the hollow structure and the outer surface is oppositely disposed and faces exteriorly). Additionally, Simon also teaches that said sheath includes an outer surface and an inner surface (inside and outside of bag shaped drape – translation pg 1 paragraph 2) and further teaches that said inserting step includes inserting the extension of the surgical device into the lumen such that said sheath outer surface is configured to contact the surgical device (shown in figures 2d-2e; drape is inverted during folding and then everted during application so that the inside of the drape is facing outward and then faces the medical device when the drape is guided over the device – see translation pg 1 paragraph 2 and pg 2  paragraph 15). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Capote in view of Simon so that the inserting step includes inserting the extension of the surgical device into the lumen such that said sheath outer surface is configured to contact the surgical device, as taught by Simon, to improve handling of the drape and reduce the risk of contaminating the drape (Simon translation pg 2 paragraph 16).
With respect to claim 36, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) and Simon further teaches that said sheath includes an
outer surface and an inner surface (inside and outside of bag shaped drape – translation pg 1 paragraph 2), wherein each said valley fold is disposed between portions of said sheath outer surface (when the drape is folded, it “is everted so that a part of the outside comes to lie on another part of the outside” – translation  pg 2 paragraph 4). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Capote in view of Simon so that said sheath includes an outer surface and an inner surface, wherein each said valley fold is disposed between portions of said sheath outer surface, as in Simon, in order to provide a folded arrangement that permits compact, space-saving storage prior to use.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Simon et al (DE 10 2015 224 986 A1) and further in view of Lund (US 2008/0119803).
	With respect to claim 5, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 1) but does not disclose that a length of said surgical drape when axially collected is at least 50% smaller than the length of said axially collected surgical drape in an axially extended state.
	Lund, however, teaches a method of folding an article wherein the article can be a thin plastic film that is difficult to store in an unfolded configuration such as i.e. a sheath (para [0077]) wherein the article is provided with z-folds (interpreted as being equivalent to accordion folds) to provide an axially collected configuration (the folds are interpreted as providing axial collection of the drape material) and fold the article into a compact configuration where the article is one-third of its original length (i.e. 66% smaller; para [0042]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the folds of the device of Capote in view of Simon to provide a folded configuration where a length of said surgical drape when axially collected is at least 50% smaller than the length of said axially collected surgical drape in an axially extended state as taught by Lund in order to provide a compact configuration for storage prior to use.
	With respect to claim 6, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 1) but does not disclose that a volume of said surgical drape when axially collected is at least 90% smaller than the volume of said surgical drape in an axially extended state.
	Lund, however, teaches a method of folding a device wherein the device can be a thin plastic film that is difficult to store in an unfolded configuration such as i.e. a sheath (para [0077]) wherein the device is provided with z-folds (interpreted as being equivalent to accordion folds) to provide an axially collected configuration (the folds are interpreted as providing axial collection of the drape material) and fold the device into a compact configuration where the device is one-third of its original length (i.e. 66% smaller; para [0042]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the folds of the device of Capote in view of Simon to provide a folded configuration where a length of said surgical drape when axially collected is smaller than the length of said axially collected surgical drape in an axially extended state as taught by Lund in order to provide a compact configuration for storage prior to use.
	Lund does not, however, explicitly disclose that the volume of the drape when axially collected is at least 90% smaller than the volume of said surgical drape in an axially extended state. Lund does, however, teach that the device can be folded to be one third of the unfolded length or less (para [0044]). Also, Lund teaches folding not only along the length of the device but, also, providing additional folding to reduce other dimensions (para [0042]). Thus, Lund appreciates that the device can be folded to be 66% smaller than its original size or, even smaller than that. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the folds of the device of Capote in view of Simon and further in view of Lund to further reduce the size of the folded device in order to provide a more compact configuration. Furthermore, it would have been obvious to fold the device so that, specifically, the device is at least 90% smaller than its unfolded size because such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art. Additionally, there is a direct correlation between the length of a device and the volume of that device because the basic formula for determining volume is a calculation of the length x width x height – thus, increases or decreases in length will result in increases or decreases in the corresponding volume measurement and if the length of a device is reduced by a certain percent without any changes to the width or height, it follows that the calculated volume will also change by this same percent due to the direct correlation between these values. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, that a 90% reduction in the length of the device of Capote in view of Simon and further in view of Lund would result in a corresponding 90% reduction in the volume due to the direct relationship between length and volume of an article.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Simon et al (DE 10 2015 224 986 A1) and further in view of  Rogers (US 20130167847).
With respect to claim 15, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) but does not explicitly disclose that said thin tubular flexible sheath radially folds to form a plurality of concertina folds.
Rogers teaches an analogous drape for covering surgical equipment (drape 10 in fig 2A) comprising a proximal end with an opening aperture (open end 11) and a distal end (end 12) wherein the drape is pleated or accordion style drape material shown formed into an accordion tube (para [0031]; fig 2A; radial folds to form concertina folds are interpreted as being zig-zag or “accordion” folds). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have folded the thin tubular flexible sheath of Capote in view of Simon radially to form a plurality of concertina folds as in Rogers in order to permit compact, space-saving storage prior to use. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Simon et al (DE 10 2015 224 986 A1) and further in view of Orban, III et al (US 2006/0161137) (hereinafter “Orban”).
With respect to claim 16, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose at least one visible marking designed to mark said distal opening and/or a distal end of said thin tubular flexible sheath.
Orban, however, teaches a drape 304 (ECM drape which is a disposable sterile drape assembly designed to establish a sterile barrier between the non-sterile ECM camera arm 
and the sterile field of the surgical procedure – para [0056]) which includes visual indicators 310 for positioning or locating the drape of an endoscope camera manipulator arm wherein the visual indicators include a patch 312 and a patch 314 which is a peel and stick patch (para [0057; fig 10D and 10F; peel and stick patch is interpreted as being a “sticker”). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a visible marking as taught by Orban to the distal opening and/or distal end of the thin tubular flexible sheath of Capote in view of Simon in order to assist with positioning or locating of the drape on an instrument arm.

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Simon et al (DE 10 2015 224 986 A1) and further in view of Fischer et al (US 2011/0146694).
With respect to claim 18, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose that the device includes at least one proximal fastener positioned at an axial distance of at least 10 cm from said proximal opening aperture. 
Simon, however, teaches this feature because Simon teaches that the drape can be sealed at opening 2 in figure 2f with fastening means such as a cord, an elastic rubber band or by gluing with adhesive or tape (translation pg 3). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Capote in view of Simon to comprise at least one proximal fastener positioned at an axial distance from said proximal opening aperture as taught by Simon in order to improve sterility (as taught by Simon – translation pg 3).
Simon does not, however, teach that the fastener is positioned at an axial distance of at least 10cm from the proximal opening aperture. This limitation is interpreted to mean that the fastener is provided on the drape at a location that is at least 10cm (approximately 3.9 inches) or more from the proximal opening. Although Simon teaches use of a fastener near the opening 2, Simon is silent as to the exact location of the fastener.
Fischer, however, teaches a drape configured as a flexible tube having two ends (para [0030]; drape 100) and a fastener (bandage 20) positioned at an axial distance of at least 10 cm from one of the ends of the drape (the bandage is attached to the drape at a distance of about 12 cm or less from the end for a medium sized leg drape and at a distance of about 20cm or less from the end for a medium sized arm drape – para [0037]; distances of 12cm and 20cm are both distances of “at least 10cm”).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have repositioned the proximal fastener on the device of Capote in view of Simon so that the fastener is located at an axial distance of at least 10cm from the proximal end of the drape (and thus at least 10cm from the proximal opening at the proximal end), as taught by Fischer, because rearranging parts of an invention involves only routine skill in the art.
With respect to claim 23, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose that said distal fastener is positioned within a distance of up to 15 cm from said distal opening. As shown in figure 1, however, the adhesive tape 46 is shown in a position directly adjacent to the perforated line which permits removal of tip 42 to provide an opening at second end 40. Additionally, Capote discloses that tape 46 can be used to “seal” the second end 40 after an instrument is positioned within the opening (para [0038]) which is interpreted to mean that the tape is used to close the opening (i.e. sealing the opening around an instrument closes the opening to prevent anything else from entering or exiting through the opening). Thus, it is expected that the tape 46 must be provided at a location that is directly adjacent and close to the opening at end 40 in order to facilitate sealing of second end 40. 
Fischer, however, teaches a drape configured as a flexible tube having two ends (para [0030]; drape 100) and a fastener (bandage 20) positioned within a distance of up to 15cm from one of the ends of the drape (the bandage is attached to the drape at a distance of about 12 cm or less from the end for a medium sized leg drape – para [0037]; the range of 0-12cm falls within the claimed range of 0-15cm).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have repositioned the distal fastener on the device of Capote in view of Simon so that the fastener is located within a distance of up to 15cm from the distal end of the drape (and thus no more than 15cm from the distal opening at the distal end), as taught by Fischer, in order to position the fastener adjacent to the distal opening in order to allow the fastener to provide a complete and tight seal and, furthermore, because rearranging parts of an invention involves only routine skill in the art.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Simon et al (DE 10 2015 224 986 A1) and further in view of Al-Ali et al (US 2010/0317936).
With respect to claim 27, Capote in view of Simon discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses that said thin tubular flexible sheath (protective cover 20 has a hollow elongated member 22 made from a pliable material –para [0036]; pliable materials are easily bent and flexible; the member 22 of cover 20 is formed as a tubular sheath as shown in fig 1; the material forming member 22 of cover 20 is interpreted as being thin because the loop members 28 and 30 are shown in figs 1 and 2a as having a thin cross-sectional shape in comparison to an inserted instrument (comparison shown in fig 2a) and the thickness of the material of the sheath corresponds to the thickness of the loop members as shown in fig 1) has a longitudinal axis (inherent structural characteristic; longitudinal axis is interpreted as extending between the ends 24 and 40 of the cover 20 as shown i.e. in fig 1) wherein said sheath (20) has a distal end and a proximal end including said distal aperture and said proximal aperture (first opening 26 at first end 24 and a second opening is formed at second end 40 – para [0036;0038]), wherein said distal aperture is smaller than said proximal aperture (the member 22 is tapered at the second end 40 as shown in fig 1 and thus the opening formed at this end along perforated line 44 is smaller than the opening 26 formed at the wider first end 24 – para [0038]; fig 1), and wherein said distal aperture (opening at the second end 40) is larger than a width of an extension of a surgical device (the second opening at end 40 is configured to allow an elongated instrument to extend outside of the protective cover 20 at the second end and thus is interpreted as being larger than the width of the instrument in order to permit the instrument to pass through the opening – see para [0038]).
	Capote does not, however, disclose that said surgical drape includes a visible marking on said sheath near said distal end and located on a circumferential portion of said sheath adjacent to said distal aperture. Simon, however, teaches this element because in Simon, the drape includes “at least one marker…through which the position of the pocket opening is marked in the folded state” (translation pg 2 paragraph 12) wherein the marker 18 is located near the distal end of the drape as shown in fig 1k to illustrate that the user’s hands are to be placed in the pocket wherein the marker is provided on the outer surface of the drape, which has a bag-shape and, therefore, is interpreted as being on a circumferential surface of the drape adjacent to the distal opening. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Capote in view of Simon to add a visible marking on said sheath near said distal end and located on a circumferential portion of said sheath adjacent to said distal aperture, as in Simon, in order to assist with use of the drape.
Capote also does not disclose that the center of the distal aperture is offset from the longitudinal axis of the sheath.
Al-Ali et al, however, teaches a sterile cover in figure 7 which includes an aperture that has a center that is offset from the longitudinal axis of the cover (see annotated fig 7 below).
ANNOTATED Fig 7 of Al-Ali et al (US 2010/0317936)

    PNG
    media_image1.png
    559
    1008
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have repositioned the aperture at the distal end of the sheath of Capote in view of Simon so that the center of the distal aperture is offset from the longitudinal axis of the sheath, like the aperture in the cover of Al-Ali, in order to provide a better fit over a given piece of equipment and, also, because rearranging parts of an invention involves only routine skill in the art.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 7/18/22 have been fully considered as follows:
	Regarding the specification, Applicant’s continued cooperation is requested, however, to correct any errors of which applicant may become aware of in the specification.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 8-15 have been fully considered but are rendered moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786